ACCEPTED
                                                                             03-15-00317-CV
                                                                                     6786046
                                                                  THIRD COURT OF APPEALS
                                                                             AUSTIN, TEXAS
                                                                         9/3/2015 2:24:13 PM
                                                                           JEFFREY D. KYLE
                                                                                      CLERK
                CAUSE NO. 03-15-00317-CV

                                                             FILED IN
                                                      3rd COURT OF APPEALS
             IN THE THIRD COURT OF APPEALS                AUSTIN, TEXAS
                     AUSTIN, TEXAS                    9/3/2015 2:24:13 PM
                                                        JEFFREY D. KYLE
                                                              Clerk
                     TERRY RANDALL
                        Appellant

                               vs.

   HERBERT WALKER D/B/A, WALKER WATER WELLS; AND
         WALKER WATER WELL SERVICES, LLC.,
                      Appellees


                    From Cause No. 423-2441
               In the 423rd Judicial District Court
                      Bastrop County, Texas


APPELLANT'S SECOND OPPOSED MOTION TO ENLARGE THE TIME
             FOR FILING THEIR OPENING BRIEF



                                     Craig W elscher
                                     State Bar No. 21167200
                                     S. Cory Sells
                                     State Bar No. 24075525
                                     The Welscher Law Firm, P.C.
                                     1111 North Loop West, Suite 702
                                     Houston, Texas 77008
                                     (713) 862-0800- Telephone
                                     (713) 862-4003- Facsimile
                                     Email: csells@welscherlaw.com
                                     Attorneys for Appellant




                                1
TO THE HONORABLE JUDGES OF SAID COURT:

      COMES NOW TERRY RANDALL, the Appellant in the above-numbered

and styled appeal, by and through their counsel of record, S. Cory Sells, and

respectfully moves for an enlargement of twenty-one (21) days for the filing of

their opening brief, and in support thereof would respectfully show unto the Court

the following:

1.    Final Judgment in this matter was issued on June 1, 2015. Appellant's brief

is currently due on Tuesday, September 8, 2015.

2.    Appellant's opening brief will contest a JNOV which contested legal and

factual sufficiency of every item placed before the jury. Appellant's wishes to have

adequate time to fully brief all of these issues. Appellants counsel requests

additional time to continue legal research of the matters raised and to properly

prepare a response.

3.    Accordingly, Appellant's counsel respectfully requests that the Court

enlarge the time for filing Appellant's opening brief by twenty-one (21) days,

through September 29, 2015.

4.    Appellant has attempted to contact counsel for Appellees regarding their

opposition to this request but has yet to hear back from opposing counsel.

                                    PRAYER

      Wherefore, premises considered, the Appellant, Randall Walker, prays that



                                         2
the Court enlarge the deadline for the filing of their opening brief by twenty-one

(21) days, through September 29, 2015.

                                             Respectfully submitted,

                                             THE WELSCHER LAW FIRM



                                             /s/ S. Cory Sells
                                             Craig W elscher
                                             State Bar No. 21167200
                                             S. Cory Sells
                                             State Bar No. 24075525
                                             The Welscher Law Firm, P.C.
                                             1111 North Loop West, Suite 702
                                             Houston, Texas 77008
                                             (713) 862-0800- Telephone
                                             (713) 862-4003- Facsimile
                                             Email: csells@welscherlaw.com
                                             Attorneys for Appellant




                                         3
                     CERTIFICATE OF CONFERENCE

      The undersigned sent an email to and left a telephone messages with Mr.
Alex Metcalf about this Motion on September 3, 2015. His staffed advised the
undersigned that Alex Metcalf was currently in Jury trial for the week of August
31, 2015. Mr. Alex Metcalf was did not respond to either message or email by the
date of filing. Appellant's counsel is assuming he is opposed based upon his non-
response.
                                                   /s/ S. Cory Sells
                                                   S. Cory Sells

                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the above and foregoing
instrument was forwarded to all known counsel of record in the manner required
by Texas Rule of Appellate Procedure 9.5, on this the 3rd day of September, 2015.

Via Electronic Service
Alex Metcalf
807 Pecan Street
Bastrop,Texas78602
                                                 /s/ S. Cory Sells
                                                 S. Cory Sells




                                        4
                           T HE W ELSCHER LAW FIRM
                                         A P ROFESSIONAL C ORPORATION
                                          A T T O R N EYS A T L A W
                                                      i


CRAIG WELSCHER                      1111 North Loop West, Suite 702                Tel: (713) 862-0800
SHAREHOLDER                              Houston, Texas 77008                      Fax: (713) 862-4003

                                         September 3, 2015


Via ProDoc Electronic Filing
Jeffrey D. Kyle, Clerk
3rd Court of Appeals
P.O. Box 12547
Austin, Texas 78711-2547

              Re: Court of Appeals Number:03-15-00317-CV
                  Trial Court Case Number: 423-2441;Terry Randall v. Herbert J. Walker d/b/a
                  Walker Water Well; and Walker Water Well Services, LLC

Honorable Clerk:
       Enclosed please find following:
        Appellant*s Second Unopposed Motion to Enlarge the time for Filing their Opening Brief

       Should you have any questions regarding the enclosed, please contact our office. Thank you
for your assistance in this matter.

                                                     Very truly yours,

                                                     THE WELSCHER LAW FIRM

                                                   Connie Gilbert /e/
                                                     Connie Gilbert,
                                                     Paralegal to Craig Welscher
                                                     service@welscherlaw.com



CCG//pld
Enclosures: As Stated
cc:
Via Facsimile: (512) 303-6766 and/or
Via Electronic Mail: alex@lostpineslawyer.com
Alex Metcalf
Attorney at law
807 Pecan Street
Bastrop, Texas 78602